Citation Nr: 0840561	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  00-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for generalized arthritis.

2.  Whether new and material evidence has been received to 
reopen service connection for bursitis of the knees and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to March 
1954.

This matter initially arose from a December 1999 rating 
decision issued by the VA Regional Office (RO) in Winston-
Salem, North Carolina, which, inter alia, denied the 
veteran's petition to reopen claims for service connection 
for generalized arthritis and for bursitis of the knees and 
legs.  The Board then remanded the claims in March 2001, and 
issued a decision in February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Veterans Court or Court) in December 2004, 
which vacated, in part, a February 2003 Board decision and 
remanded the case for proper notice.  The Department of 
Veterans Affairs (VA) had appealed the Court's decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), which in a March 2008 order summarily 
affirmed the December 2004 Veterans Court ruling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA duty to 
assist requires that VA notify the appellant of VA's 
responsibilities in obtaining information to assist the 
appellant in completing her claims and identify the 
appellant's duties in obtaining information and evidence to 
substantiate her claims.  

In its December 2004 Order, the Veterans Court noted that the 
appellant's claims were pending when Congress enacted the 
VCAA, and that the Board erred in its February 2003 decision 
by not ensuring compliance with the VCAA in this case.  The 
Court vacated that part of the Board's decision concerning 
the claims to reopen, and remanded those matters for further 
adjudication, leaving the veteran free to submit additional 
evidence and argument.

The Board also notes that, while the case was on appeal to 
the Federal Circuit, the Veterans Court decided Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court held 
that, in order to satisfy the legislative intent underlying 
the VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, in the context of a claim to reopen, the VCAA 
requires the VA Secretary to look at the bases for the denial 
in the prior decision, and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Accordingly, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

For these reasons, on remand the AMC/RO must provide the 
veteran proper VCAA notice, including proper notice of why 
her original service connection claims for osteoarthritis of 
the entire body and for bursitis of the legs and knees were 
denied in a January 1988 rating decision.  The reasons for 
the January 1988 rating decision denial appear to be that the 
currently diagnosed degenerative arthritis of the joints was 
related to service, including in-service bursitis or 
tenosynovitis of the knees, pain in the hands and stiffness 
of the neck, and generalized body aches.  The VCAA notice 
letter should also advise the appellant what evidence would 
be necessary to substantiate that element required to 
establish service connection that were found insufficient in 
the previous denial, namely, competent medical evidence of a 
relationship between diagnosed degenerative arthritis of the 
joints and service.

The Board also notes that the veteran filed her application 
to reopen her claims in April 1999.  Therefore, her 
application to reopen these claims was initiated prior to 
August 29, 2001, the effective date of the amended 38 C.F.R. 
§ 3.156, which redefines "new and material evidence" needed 
to reopen a previously denied claim.  See 38 C.F.R. § 3.156 
(2008).  The VA Secretary specifically provided that the 
amendments to 38 C.F.R. § 3.156 will be applicable to all 
claims filed on or after August 29, 2001.  As a result, the 
amended regulatory provisions governing new and material 
evidence are not applicable to the veteran's claims to 
reopen.

The governing regulation, 38 C.F.R. § 3.156 that was in 
effect for claims to reopen filed prior to August 29, 2001, 
defined new and material evidence as evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself on in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).

On remand the AMC/RO must also provide the veteran with 
notice of the proper standard governing the submission of new 
and material evidence in her case, specifically the version 
of 38 C.F.R. § 3.156 in effect when she filed her claims to 
reopen in April 1999.  

On remand the AMC/RO also should contact the veteran and her 
representative for information about all medical providers 
who may possess additional records not found already in the 
claims file which are pertinent to the claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008) are fully 
complied with and satisfied.  In 
particular, the AMC/RO should ensure that 
its notice letter meets the requirements 
of Kent v. Nicholson (cited to above) and 
includes an explanation of the pre-August 
29, 2001 "new and material" evidence 
standard appropriate to her claims.  See 
38 C.F.R. § 3.156 (1999).  

2.  The AMC/RO should contact the veteran 
and her representative and obtain the 
names, addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records, not found already in the claims 
file, regarding the claimed arthritis and 
bursitis of the knees and legs diseases.  

After the veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After completion of the above and any 
additional development deemed necessary, 
the reopening issues on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and her representative 
should be furnished a supplemental 
statement of the case, and should be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


